Citation Nr: 1204054	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-00 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an eye disorder, to include macular degeneration and central serous retinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for low back injury with left leg numbness.
 
In August 2011, the Veteran testified before the undersigned at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The Veteran originally filed a claim for entitlement to service connection for blurred vision.  However, the evidence of record reflects that he was diagnosed with a form of macular degeneration and central serous retinopathy.  As such, the Board has re-characterized the Veteran's claim as one for entitlement to service connection for an eye disorder, to include macular degeneration and central serous retinopathy.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  


FINDING OF FACT

An eye disorder, diagnosed as central serous retinopathy, is etiologically related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an eye disorder, diagnosed as central serous retinopathy, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection for a headache disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim "); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Law

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curium) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

At his August 2011 hearing, the Veteran contended that he was in a motor vehicle accident in March 1966 while on active duty and hit his head.  At the time of the accident, he had blurred vision, which cleared prior to his discharge from active duty but has been recurrent since his discharge.  He testified that he did not seek treatment for his vision problems until 15 to 20 years when he had an incident at work with his eyesight and went to see a specialist.  He indicated that he was told that he had a form of macular degeneration and that his doctors had informed him that his eye disorder was due to some sort of trauma and was not hereditary.  

The Veteran's service treatment records do not reflect any treatment for an eye disorder, but do show that the Veteran was treated in March 1966 after his involvement in a motor vehicle accident during which he hit the back of the seat in front of him.  

In a December 1988 letter the Veteran reported to his private physician that he had a new blind spot in his left eye.

A February 1990 letter from a private physician, A.M.H., M.D. reflected that the Veteran had been followed for a form of macular degeneration suggestive of a possible central serous choroidopathy.  The Veteran was referred to physicians at Johns Hopkins Medical School, where he was followed for progressive macular degeneration.  

In a statement dated in February 2009, the Veteran contended that, through the years, he had experienced sudden loss or blurred vision that lasted for a few days and subsided.   

A June 2010 VA examination report reflects the impression of central serous retinopathy.  The Veteran reported that there was some measure of blurred vision at the time of discharge from service, but that was not severe and was not evaluated during service.  The examiner noted that there was a long interval of time between his discharge and his diagnosis.  

The examiner also noted that central serous could be precipitated by stress and typically ran a waxing and waning variable course with recurrent relapse and recovery.  It was often alternating with typical unilateral event at each episode.  There could be prolonged intervals between acute symptomatic episodes, and there was a wide range of symptomatology related to the disease.  The onset of the disease was often in young adulthood among people experiencing stress.

The examiner found that the Veteran's current picture was compatible with a long history of episodic recurrence of central serous with associated adverse effect upon retinal tissue.  The examiner opined that it was at least as likely as not that the blurred vision the Veteran experienced around the time of discharge could be attributable to early central serous as the refractive picture for the Veteran was not one in which episodic blur could be expected from refractive error at the age at which the Veteran was symptomatic.  

The examiner observed that the Veteran currently had 20/20 vision and intact peripheral fields, but that there was distortion to the quality of detail vision attributable to central serous.  The examiner acknowledged that the peripheral field test does not indicate an impact from central serous, but that the field test does not assess for central serous impact.  The Amsler test indicated that the Veteran did have a relative central field defect in both eyes more likely than not attributable to central serous.  

The examiner concluded that more likely than not  there was an element of central serous developed during military service as caused by stress during service experience and recurrence of condition over time has led to adverse impact attributable to central serous retinopathy with attendant adverse effect upon vision.  The examiner noted that the condition was permanent and prognosis was guarded.

Analysis 

The medical evidence of record reflects that the Veteran was initially being treated for a form of macular degeneration, suggestive of a possible central serous choroidopathy.  Subsequently, the Veteran was diagnosed, as having central serous retinopathy with associated degeneration.  The first element of a service connection claim, a current disability, is thus satisfied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to report blurred vision, because this is a symptom observable by a lay person.  Layno.  The Veteran has reported the onset of this symptom coincident with a motor vehicle accident on active duty.  

The VA examiner has provided an opinion, based upon the Veteran's history, that his central serous retinopathy manifested while on active duty and has existed since that time, in an intermittent pattern characteristic of the disorder.  While the Veteran himself indicated that he did not seek treatment for the disorder until many years after service, this appears to be consistent with the episodic symptomatology associated with this disability, as explained by the VA examiner.    

As such, the evidence weighs in the favor of a finding that the Veteran's central serous retinopathy manifested while on active duty.  

ORDER

Service connection for an eye disorder, to include central serous retinopathy, is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


